      Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 1 of 63             FILED
                                                                         2019 Feb-26 AM 11:43
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


           IN THE UNITED STATES DISTRICT COURT FOR
              THE NORTHERN DISTRICT OF ALABAMA

MARTIN LAWRENCE HALL,
                                        Case No.:
           Plaintiff,
                                        Removed from the Twenty-Third
                                        Judicial Circuit of Madison County,
                                        Alabama, Case No. 47-CV-2019-
                                        900138

     v.

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a
corporation, THE AEGIS
TECHNOLOGIES GROUP, INC.,
SHORT AND LONG TERM
DISABILITY INSURANCE PLAN, an
Employee Welfare Benefit Plan, and
THE AEGIS TECHNOLOGIES
GROUP, INC., a corporation,

           Defendants.

                         NOTICE OF REMOVAL



                             EXHIBIT A
                                                         DOCUMENT 1
                                                                                                            ELECTRONICALLY FILED
                   Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 21/21/2019
                                                                             of 63 4:13 PM
                                                                                                               47-CV-2019-900138.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                 MADISON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             47-CV-2019-900138.00
                                                                                                     DEBRA KIZER, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             01/21/2019

                                                GENERAL INFORMATION
                       IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
           MARTIN LAWRENCE HALL v. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        HAM033                                  1/21/2019 4:13:27 PM                                /s/ KENNETH D HAMPTON
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                    DOCUMENT 2
                                                                   ELECTRONICALLY FILED
       Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 31/21/2019
                                                                  of 63 4:13 PM
                                                                    47-CV-2019-900138.00
                                                                    CIRCUIT COURT OF
                                                                MADISON COUNTY, ALABAMA
                                                                   DEBRA KIZER, CLERK
          IN THE CIRCUIT COURT FOR THE TWENTY-THIRD
         JUDICIAL CIRCUIT OF MADISON COUNTY, ALABAMA


MARTIN LAWRENCE HALL,                  )
                                       )
                      Plaintiff,       )
                                       )
Vs.                                    ) Civil Action:
                                       )
THE PRUDENTIAL INSURANCE               )
COMPANY OF AMERICA, a corporation, )
THE AEGIS TECHNOLIGIES GROUP,          )
INC., SHORT AND LONG TERM              )
DISABILITY INSUANCE PLAN, an           )
Employee Welfare Benefit Plan, and THE )
AEGIS TECHNOLOGIES GROUP, INC, a )
corporation,                           )
                                       )
                      Defendants.      )

                                  COMPLAINT

[ . The Plaintiff is Martin Lawrence Hall who is currently a Fesident of Dublin,

Georgia. He was at the time that the events giving rise to this Complaint occurred a

resident of Huntsville, Madison County, Alabama. The Plaintiff is ov,e r the age of

nineteen (19) years.

2 .. The Defendant The Aegis Technologies Group, Inc., is an Alabama corporation

located in Huntsville, Madison County, Alabama and was the employer of the

Plaintiff in Huntsville, Madison County, Alabama at the time that the contract of

insurance was entered into with the Defendant The Prudential Insurance Company



                                        -1-
                                     DOCUMENT 2
       Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 4 of 63



of America. The Defendant The Aegis Technologies Group, Inc., is the Plan

Administrator of the Defendant The Aegis Technologies Group, Inc., Short and

Long Term Disability Insurance Plan.

3. The Defendant The Aegis Technologies Group, Inc., Short and Long Term

Disability Insurance Plan is an employee welfare benefit plan created to provide

short term and long term disability benefits to the Defendant The Aegis

Technologies Group, Inc.'s employees and the Defendant The Aegis Technologies

Group, Inc., Short and Long Term Disability Insurance Plan is located and

administered at 410 Jan Davis Drive, Huntsville, Madison County, Alabama.

4. The Defendant The Prudential Insurance Company of America is a corporation

that is authorized by the State of Alabama to do business in the state of Alabama.

The Defendant The Prudential Insurance Company of America is qualified and

licensed to sell insurance in the State of Alabama and in Madison County, Alabama

and to engage in activities related to the sale of insurance and determining whether

to grant or deny claims filed with respect to such insurance policies.

5. The Court has jurisdiction of this matter pursuant to 29 U.S.C. § 1132(e)(l) as

this proceeding is a proceeding to recover benefits due to the Plaintiff and to enforce

his rights to benefits under the terms of The Aegis Technologies Group, Inc., Sihort

and Long Term Disability Insurance Plan and the policy of insurance that was issued




                                          -2-
                                     DOCUMENT 2
      Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 5 of 63



to msure benefits under that Plan by the Defendant The Prudential Insurance

Company of America.

6. The Plaintiff was employed by the Defendant The Aegis Technologies Group,

Inc., as a Research Scientist with his date of hire being July 1, 2014 in Huntsville,

Madison County, Alabama and his work assignment being in Huntsville, Madison

County, Alabama.

7. The Plaintiff is a participant and/or insured under the Defendant The Aegis

Technologies Group, Inc., Short and Long Term Disability Insurance Plan and the

policy of insurance issued by the Defendant The Prudential Insurance Company of

America beginning on July 1, 2014.

8. The Plaintiffs last date of work for the Defendant The Aegis Technologies Group,

Inc., was on January 3, 2017 at which time the hereinafter described medical

conditions would no longer allow him to continue to work. The Plaintiff did attempt

part-time work which ended April 20, 2017.

9. The Defendant The Aegis Technologies Group, Inc., Short and Long Term

Disability Insurance Plan does designate the Defendant The Aegis Technologies

Group, Inc., as the Plan Administrator of The Aegis Technologies Group, Inc., Short

and Long Term Disability Insurance Plan.

10. The Defendant The Aegis Technologies Group, Inc., Short and Long Term

Disability Insurance Plan does designate the Defendant The Prudential Insurance


                                         -3-
                                      DOCUMENT 2
       Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 6 of 63



Company of America as the Claims Administrator of The Aegis Technologies

Group, Inc. , Short and Long Term Disability Insurance Plan with respect to all

claims seeking benefits under the terms of The Aegis Technologies Group, Inc. ,

Short and Long Term Disability Insurance Plan including the claim presented by the

Plaintiff to the Defendants.

11. The Plaintiff was an employee of the Defendant The Aegis Technologies Group,

Inc. and the policy of insurance issued by the Defendant The Prudential Insurance

Company of America states that the Defendant The Aegis Technologies Group, Inc.

is the contract holder of the policy of insurance and that the policy of insurance

provides coverage for all employees of the Defendant The Aegis Technologies

Group, Inc.

12. The Defendant The Aegis Technologies Group, Inc. and the Defendant The

Aegis Technologies Group, Inc. , Short and Long Term Disability Insurance Plan

both have the principal address of 410 Jan Davis Drive, Huntsville, Madison County,

Alabama and the principal address of the Defendant The Aegis Technologies Group,

Inc. and the Defendant The Aegis Technologies Group, Inc. , Short and Long Term

Disability Insurance Plan is the location of the creation of the contract or policy of

insurance with the Defendant The Prudential Insurance Company of America and is

the location of the filing of the claim for benefits by the Plaintiff. Venue is proper in

Madison County, Alabama.


                                           -4-
                                       DOCUMENT 2
       Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 7 of 63



13. The Plaintiff initially applied for Long Term disability benefits under the terms

of The Aegis Technologies Group, Inc., Short and Long Term Disability Insurance

Plan with the Defendants by a claim application process that was completed on May

25, 2017. The initial application was supported by an opinion from the Plaintiffs

thelll treating pulmonary physician that the Plaintiff was disabled.

I 4. As the claims administrator under the terms of The Aegis Technologies Group,

Inc., Short and Long Term Disability Insurance Plan, the Defendant The Prudential

Insurance Company of America denied Plaintiff's claim for Long Term Disabillity

benefits initially on July 14, 2017.

] 5. The Plaintiff appealed the initial denial of Long Term Disability benefits under

The Aegis Technologies Group, Inc., Short and Long Term Disability Insurance Plan

on December 26, 2017 by a written appeal.

16. The Defendant The Prudential Insurance Company of America as the claims

administrator under The Aegis Technologies Group, Inc., Short and Long Term

Disability Insurance Plan denied the first appeal of the Plaintiffs application for

Long Term Disability benefits by a written decision dated January 23, 2018.

17. The Plaintiff appealed the second denial of his application for Long Term

Disability benefits under The Aegis Technologies Group, Inc., Short and Long Term

Disability Insurance Plan on July 16, 2018 by a written appeal.




                                           -5-
                                     DOCUMENT 2
       Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 8 of 63



18. The Defendant The Prudential Insurance Company of America as the claims

administrator under The Aegis Technologies Group, Inc., Short and Long Term

Disability Insurance Plan denied the second appeal of the Plaintiff for Long Term

Disability benefits by a written decision dated September 24, 2018. Neither the

insurance policy that provides insurance benefits for the employees of the Defendant

The Aegis Technologies Group, Inc. nor The Aegis Technologies Group, Inc., Short

and Long Term Disability Insurance Plan allows or permits any further

administrative appeals.

19. The Plaintiff was employed by the Defendant The Aegis Technologies Group,

Inc. in Huntsville, Alabama as a research scientist with an hourly raJte of pay of

Thirty-Three Dollars and eighty-three cents per hour [$33.83] and with a scheduled

work week of forty hours [40] per week for a gross pay per week of One Thousand

Three Hundred Fifty Three Dollars and twenty cents [$1353.20] per week.

20. The Aegis Technologies Group, Inc., Short and Long Term Disability Insurance

Plan provides that benefits under the Plan will begin ninety [90] days from the date

that the sickness or illness meets the definition of disability under the terms of the

insurance policy. The Plaintiff would have qualified for the Long Term Disability

benefits as of April 4, 201 7, following the compiletion of the elimination period

under the terms of the insurance policy that insured the benefits of The Aegis

Technologies Group, Inc., Short and Long Term Disability Insurance Plan .


                                         -6-
                                    DOCUMENT 2
       Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 9 of 63



21. The Aegis Technologies Group, Inc., Short and Long Term Disability Insurance

Plan and the insurance policy issued by the Defendant The Prudential Insurance

Company of America to provide benefits to the employees of the Defendant The

Aegis Technologies Group, Inc. provides that benefits will be payable at the rate of

sixty percent [60%] of the monthly earnings of the employees of the Defendant The

Aegis Technologies Group, Inc. that are participants of The Aegis Technologies

Group, Inc., Short and Long Term Disability Insurance Plan.

22. Based on the formula in insurance policy that insures the benefits under The

Aegis Technologies Group, Inc., Short and Long Term Disability Insurance Plan,

the Plaintiffs gross monthly benefit amount would be Three Thousand Five

Hundred Eighteen Dollars and thirty-two [$3518.32] per month until his normal

retirement age which would be age sixty-seven.

[23]. The Defendants have not paid the Plaintiff any benefits under the terms of

either the insurance policy that insures The Aegis Technologies Group, Inc., Short

and Long Term Disability Insurance Plan nor under The Aegis Technologies Group,

Inc. , Short and Long Term Disability Insurance Plan.

[24] The Plaintiff suffers from severe persistent asthma and Mast Cell Activation

Syndrome causing severe allergic reactions. The Defendant Th.e Prudential

Insurance Company of America had the file reviewed by a non-examining physician

Dr. Patel who states, "The claimant would need a work environment with no


                                        -7-
                                     DOCUMENT 2
      Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 10 of 63



exposure to fumes , dust (particulate matter less than 10 microns in diameter),

allergens, volatile chemicals or pollution, including ozone." Patel Opinion p. 3. This

limitation was agreed to by Dr. Taylor, the Plaintiffs then treating pulmonary

physician. The opinion also is supported by Dr. Afrin, a Mast Cell Activation

Syndrome specialist.

[25] The Plaintiff had the opinion and limitations of Dr. Patel reviewed by Michelle

V. Fanucchi, Ph.D., a professor in the Department of Environmental Health

Sciences, University of Alabama in Birmingham School of Public Health. Dr.

Fanucchi in an opinion that was submitted to the Defendant The Prudential Insurance

Company of America as the claims administrator states that "However, unless the

working space is set up as a "clean room" with all of the restrictions that are required

to meet those standards, it is unlikely that any office space (or home or medical

o:ffice) would meet the expectation of "no exposuren to any of the above referenced

compounds."

[26] After the opinions of Dr. Patel, Dr. Taylor and Dr. Fanucchi were obtained,

those opinions and the resulting limitations were submitted to a vocational expert

who Plaintiff determined that the combined medical and environmental limitations

would prevent the Plaintiff from performing any work activity and specifically

noting that the environmental restrictions prevented employment.




                                          -8-
                                     DOCUMENT 2
      Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 11 of 63



[27] The January 23, 2018 decision of the Defendant The Prudential Insurance

Company of America by a different medical reviewer acknowledges that if the

opinion of Dr. Patel, who was a reviewer for the Defendant The Prudential Insurance

Company of America, and the opinion of Dr. Fanucchi were accepted that it would

be unlikely that any such work place exist or could be established.

[28] The Aegis Technologies Group, Inc., Short and Long Term Disability Insurance

Plan under the terms of the insurance policy that was issued to insure benefits under

the Plan and issued by the Defendant The Prudential Insurance Company of America

defines disability as "You are unable to perform the material and substantial duties

of your regular occupation, or you have a 20% or more loss in your monthly

earnings, and You are under the regular care of a doctor."

[29] The Plaintiff meets the test of disability under terms of the insurance policy that

insures the Long Term Disability benefits for the employees and participants in The

Aegis Technologies Group, Inc., Short and Long Term Disability Insurance Plan as

shown by the medical and environmental work limitations that he suffers.

[30] The Defendants did wrongfully, arbitrarily, and capriciously deny the Plaintiff

Long Term Disability benefits under the policy of insurance issued by the Defendant

The Prudential Insurance Company of America and under the terms of The Aegis

Technologies Group, Inc., Short and Long Term Disability Insurance Plan as the

Plaintiff is not able to engage the material and substantial duties of his regular


                                          -9-
                                     DOCUMENT 2
      Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 12 of 63



occupation as a research scientist. The Defendant The Prudential Insurance

Company of America did act in an arbitrary and capricious manner and in bad faith

in denying benefits to the Plaintiff and in an effort to protect the financial interests

of The Prudential Insurance Company of America in breach of the fiduciary duties

of the Defendant The Prudential Insurance Company of America.

[31] The denial of Long Term Disability benefits to the Plaintiff under the terms of

The Aegis Technologies Group, Inc., Short and Long Term Disability Insurance Plan

is a breach of the insurance policy issued by the Defendant The Prudential Insurance

Company of America.

[32] As a proximate consequence of the wrongful, arbitrary, and capricious. denial

of benefits under The Aegis Technologies Group, Inc., Shon and Long Term

Disability Insurance Plan and the breach of the insurance policy that insures The

Aegis Technologies Group, Inc., Short and Long Term Disability Insurance Plan,

the Plaintiff has been caused to suffer the loss of benefits under the terms of the

insurance policy and The Aegis Technologies Group, Inc., Short and Long Term

Disability Insurance Plan at the rate of Three Thousand Five Hundred Eighteen

Dollars and thirty-two [$3518.32] per month since April 4, 2017 and will continue

to suffer the loss of benefits in the future at the rate of Three Thousand Five Hundred

Eighteen Dollars and thirty-two [$3518.32] per month.




                                          -10-
                                     DOCUMENT 2
      Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 13 of 63



[33] There are no remaining appeals administratively before the Defendants and the

Plaintiff has exhausted all of his administrative remedies in this matter.

      Wherefore, the Plaintiff demands a judgment against the Defendants for all

benefits that he is entitled to receive under the terms of The Aegis Technologies

Group, Inc., Short and Long Term Disability Insurance Plan and insurance policy

that insures benefits for the participants and employees of The Aegis Technologies

Group, Inc., whether such benefits are actual and/or compensatory damages,

attorney fees, costs, and such other, further, and different relief as the Court deems

just, proper, and equitable.

Date: January   /I { , 2019
                                                KennethD.Hmpton
                                                Attorney for the Plaintiff
                                                Attorney ID: HAM033
                                                Suite A, 2004 Poole Drive
                                                Huntsville, Al 35810
                                                Telephone: 256-859-8900
                                                Fax: 256-859-8853
                                                E-mail: kenhampton@bellsouth.net

Serve Defendants by Attorney Initiated Certified Mail:

[1]
The Prudential Insurance Company of America
CT Corporation System, Registered Agent
2 North Jackson Street, Suite 605
Montgomery, Al 36104




                                         -11-
                                  DOCUMENT 2
      Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 14 of 63



[2]
The Aegis Technologies Group, Inc., Short and Long Term Disability Insurance Plan
The Aegis Technologies Group, Inc., Designated Plan Agent
Attention: Human Resources Department
410 Jan Davis Drive
Huntsville, Al 35806

[3]
The Aegis Technologies Group, Inc., Plan Administrator
Attention: Human Resources Department
410 Jan Davis Drive
Huntsville, Al 35806




                                      -12-
            Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 15 of 63


                                       AlaFile E-Notice




                                                                         47-CV-2019-900138.00


To: KENNETH D HAMPTON
    kenhampton@bellsouth.net




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                      The following complaint was FILED on 1/21/2019 4:13:59 PM




     Notice Date:    1/21/2019 4:13:59 PM




                                                                               DEBRA KIZER
                                                                      CIRCUIT COURT CLERK
                                                                  MADISON COUNTY, ALABAMA
                                                                  MADISON COUNTY, ALABAMA
                                                                     100 NORTHSIDE SQUARE
                                                                       HUNTSVILLE, AL, 35801

                                                                                  256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 16 of 63


                                      AlaFile E-Notice




                                                                        47-CV-2019-900138.00


To: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
    CT CORPORATION SYSTEM
    2 N JACKSON ST. SUITE 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

     MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                47-CV-2019-900138.00

                     The following complaint was FILED on 1/21/2019 4:13:59 PM




    Notice Date:    1/21/2019 4:13:59 PM




                                                                              DEBRA KIZER
                                                                     CIRCUIT COURT CLERK
                                                                 MADISON COUNTY, ALABAMA
                                                                 MADISON COUNTY, ALABAMA
                                                                    100 NORTHSIDE SQUARE
                                                                      HUNTSVILLE, AL, 35801

                                                                                 256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 17 of 63


                                      AlaFile E-Notice




                                                                        47-CV-2019-900138.00


To: THE AEGIS TECHNOLOGIES GROUP INC,
    ATTN: HUMAN RESOURCES DEP
    410 JAN DAVIS DRIVE
    HUNTSVILLE, AL, 35806




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                     The following complaint was FILED on 1/21/2019 4:13:59 PM




    Notice Date:    1/21/2019 4:13:59 PM




                                                                              DEBRA KIZER
                                                                     CIRCUIT COURT CLERK
                                                                 MADISON COUNTY, ALABAMA
                                                                 MADISON COUNTY, ALABAMA
                                                                    100 NORTHSIDE SQUARE
                                                                      HUNTSVILLE, AL, 35801

                                                                                 256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 18 of 63


                                      AlaFile E-Notice




                                                                        47-CV-2019-900138.00


To: THE AEGIS TECHNOLOGIES GROUP INC SHORT TERM AND LONG TERM DISABILITY INSURANCE PLAN
    ATTN: HUMAN RESOURCES DEP
    410 JAN DAVIS DRIVE
    HUNTSVILLE, AL, 35806




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                     The following complaint was FILED on 1/21/2019 4:13:59 PM




    Notice Date:    1/21/2019 4:13:59 PM




                                                                              DEBRA KIZER
                                                                     CIRCUIT COURT CLERK
                                                                 MADISON COUNTY, ALABAMA
                                                                 MADISON COUNTY, ALABAMA
                                                                    100 NORTHSIDE SQUARE
                                                                      HUNTSVILLE, AL, 35801

                                                                                 256-532-3390
                Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 19 of 63
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     47-CV-2019-900138.00
Form C-34 Rev. 4/2017                                - CIVIL -
                        IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
             MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, CT CORPORATION SYSTEM 2 N JACKSON ST. SUITE 605, MONTGOMERY, AL
  NOTICE TO:       36104
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  KENNETH D HAMPTON                                                                              ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: SUITE A, 2004 POOLE DRIVE, HUNTSVILLE, AL 35810                                                                  .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of MARTIN LAWRENCE HALL
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          1/21/2019 4:13:59 PM                               /s/ DEBRA KIZER                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ KENNETH D HAMPTON
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 20 of 63
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     47-CV-2019-900138.00
Form C-34 Rev. 4/2017                                - CIVIL -
                        IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
             MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
  NOTICE TO:       THE AEGIS TECHNOLOGIES GROUP INC,, ATTN: HUMAN RESOURCES DEP 410 JAN DAVIS DRIVE, HUNTSVILLE, AL 35806

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  KENNETH D HAMPTON                                                                              ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: SUITE A, 2004 POOLE DRIVE, HUNTSVILLE, AL 35810                                                                  .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of MARTIN LAWRENCE HALL
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          1/21/2019 4:13:59 PM                               /s/ DEBRA KIZER                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ KENNETH D HAMPTON
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 21 of 63
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     47-CV-2019-900138.00
Form C-34 Rev. 4/2017                                - CIVIL -
                        IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
             MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                   THE AEGIS TECHNOLOGIES GROUP INC SHORT TERM AND LONG TERM DISABILITY INSURANCE PLAN, ATTN: HUMAN RESOURCES
  NOTICE TO:       DEP 410 JAN DAVIS DRIVE, HUNTSVILLE, AL 35806
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  KENNETH D HAMPTON                                                                              ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: SUITE A, 2004 POOLE DRIVE, HUNTSVILLE, AL 35810                                                                  .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of MARTIN LAWRENCE HALL
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          1/21/2019 4:13:59 PM                               /s/ DEBRA KIZER                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ KENNETH D HAMPTON
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                                           DOCUMENT 5
                                                                               ELECTRONICALLY FILED
       Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 221/21/2019
                                                                  of 63 4:44 PM
                                                                                47-CV-2019-900138.00
                                                                                CIRCUIT COURT OF
                                                                            MADISON COUNTY, ALABAMA
                                                                               DEBRA KIZER, CLERK
                  IN THE CIRCUIT COURT FOR THE TWENTY-THIRD
                 JUDICIAL CIRCUIT OF MADISON COUNTY, ALABAMA


MARTIN LAWRENCE HALL,                                 )
                                                      )
                              Plaintiff,              )
                                                      )
Vs.                                                   ) Civil Action: 47-CV-2019-900138
                                                      )
THE PRUDENTIAL INSURANCE COMPANY                      )
OF AMERICA, a corporation, THE AEGIS                  )
TECHNOLIGIES GROUP, INC., SHORT AND                   )
LONG TERM DISABILITY INSUANCE PLAN,                 an)
Employee Welfare Benefit Plan, and THE AEGIS          )
TECHNOLOGIES GROUP, INC, a corporation,               )
                                                      )
                              Defendants.             )

                    Plaintiff's First Notice Identifying Discovery Materials

        Pursuant to the Standing Order of this Court as it pertains to discovery materials and
Alabama Rule of Civil Procedure 5(d), please take notice that the following itemized discovery
documents have been filed in this action and the originals of such documents are being retained by
the Plaintiff's attorney as Custodian and that such itemized discovery documents are or will be
served pursuant to Alabama Rule of Civil Procedure 4 in this matter with the Summons and
Complaint:

[1] Plaintiff's First Set of Request for Production of Documents to The Prudential Insurance
Company of America.

Date: January   2 ( , 2019
                                                            {~l{L!~
                                                            Attorney for Plaintiff
                                                            Suite A, 2004 Poole Drive
                                                            Huntsville, Alabama 35810
                                                            Telephone: 256-859-8900
                                                            Fax: 256-859-8853
                                                            Email: kenhampton@bellsouth.net




                                                1
          Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 23 of 63




                    IN THE CIRCUIT COURT FOR THE TWENTY-THIRD
                   JUDICIAL CIRCUIT OF MADISON COUNTY, ALABAMA


• MARTIN LAWRENCE HALL,                        )
                                               )
                              Plaintiff,       )
                                               )
  Vs.                                          ) Civil Action: 47-CV-2019-900138
                                               )
  THE PRUDENTIAL INSURANCE COMPANY )
  OF AMERICA, a corporation, THE AEGIS         )
  TECHNOLIGIES GROUP, INC., SHORT AND )
  LONG TERM DISABILITY INSUANCE PLAN, an)
  Employee Welfare Benefit Plan, and THE AEGIS )
  TECHNOLOGIES GROUP, INC, a corporation, )
                                               )
                              Defendants.      )

    Plaintiff's First Request for Production of Documents, etc., to Defendant The Prudential
                         Insurance Comnanv of America a cornoration.


          Comes now the Plaintiff, Martin Lawrence Hall, pursuant to Alabama Rule of Civil

  Procedure 34, and requests the Defendant, The Prudential Insurance Company of America, a

  corporation, to respond within forty-five (45) days to the following requests:


                                        Miscellaneous Instructions:

  (a) If any document responsive to these requests for production has been lost, destroyed, or is

  otherwise not in existence or not capable of production, describe the document, its contents and

  the reason(s) for non-availability.

  {b } Plaintiff expressly reserves the right to challenge any claim of privilege, but if in responding

  to any request for production and/or identifying any document that is responsive to the following

  requests for production, the Defendant The Prudential Insurance Company of America, a

  corporation, finds it necessary to claim privilege of any type, redact the language of such document


  Plaintiff's First Set of Requests for Production to Defendant The Prudential insurance Company of
  America, a corporation,
                                                                                                 1 of 6
        Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 24 of 63




that you claim to be privileged and produce the edited version openly and plainly stating on the

document produced to the Plaintiff "Edited".

{c} If any document, thing, picture, video, and/or other item requested by these requests for

production of documents shall be created, stored, filed, maintained or otherwise have a digital or

electronic format file of any type, the document, thing', picture, video, and/or other item requested

shall be produced in its unedited digital and/or electronic format.


                                      Requests For Production:

[1] That the Defendant, The Prudential Insurance Company of America, a corporation, produce

and Permit the Plaintiff to inspect and to copy each of the following documents, items, or things:


        (A) The application for the long term disability insurance policy and/or employee
        plan benefit made with the Defendant, • The Prudential Insurance Company of
        America, a corporation, and/or the Plaintiff's Employer, The Aegis Technologies
        Group, Inc., a corporation, with respect to long term disability benefits sought by
        the Plaintiff pursuant to the terms of the insurance policy and/or employee benefit
        plan that applies to the Plaintiff.

        (B) A certified copy of the Long Term Disability Plan, the insuring insurance
        policy, declarations page, all amendments to either the Long Term Disability Plan
        and/or the insuring insurance policy since the original effective date of the original
        Long Term Disability plan, and all endorsements with respect to the long term
        disability benefits policy issued by the Defendant, The Prudential Insurance
        Company of America, a corporation, and which applies to the proof of claim and/or
        statement of claim filed by or on behalf of the Plaintiff for long term disability
        benefits. This request for Production in addition to the documents described above
        shall specifically include, but shall not be limited to:

                      [1] The Plan documents including any wrap around plan
                documents in complete form.

                      [2] All Annual Return/Report of Employee Benefit Plans,
                Form 5500, including all documents filed with such forms.

                       [3] All Plan documents that are accessible by "links" or are
                available on any website maintained by: The Prudential Insurance
                Company of America, a corporation.

Plaintiff's First Set of Requests for Production to Defendant The Prudential Insurance Company of
America, a corporation,
                                                                                               2 of 6
        Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 25 of 63




        (C) A certified copy of the Summary Plan Description with respect to the employee'
        benefits plan that applies to the employees of The Aegis Technologies Group, Inc.,
        a corporation, with respect to the long term disability benefits for which the policy
        was issued by the Defendant, The Prudential Insurance Company of America, a
        corporation„ including all amendments to the Summary Plan Description since the
        original effective date of the long term disability plan and showing the effective
        date of each such amendment.

        (D) Any and all letters, mailgrams, e-mail transmissions, telegrams, memorandums
        of conversations with the Plaintiff, and/or other correspondence to the Plaintiff in
        the possession of the Defendant, The Prudential Insurance Company of America, a
        corporation„ regardless of the source from which such document was received and
        regardless of the source that created the document and to specifically include all
        such documents created by the Defendant, The Prudential Insurance Company of
        America, a corporation, .

        (E) Any and all letters, mailgrams, e-mail transmissions, telegrams, and/or other
        correspondence received by and/or sent by the Defendant, The Prudential Insurance
        Company of America, a corporation, from the Plaintiff and/or anyone on behalf of
        the Plaintiff, to include but not be limited to any healthcare provider and/or person
        acting as the representative of the Plaintiff.

        (F) Any and all manuals, memorandums, internal policy procedures describing or
        prescribing the claims evaluation process by the Defendant, The Prudential'
        Insurance Company of America, a corporation, with respect to the type of policy
        by which the Plaintiff is seeking benefits.

        (G) Any and all internal letters, internal e-mails, fax transmittals, internal
        memorandums, or any other written communication with respect to the policy
        and/or any claim filed by the Plaintiff with the Defendant, The Prudential Insurance
        Company of America, a corporation.

        (II) Any and all proofs of claim and/or statements of claim filed by the Plaintiff or
        on behalf of the Plaintiff with the Defendant, The Prudential Insurance Company
        of America, a corporation, and/or the Plaintiff's Employer, The Aegis Technologies
        Group, Inc., a corporation, seeking long term disability benefits together with all
        other documents filed with the proof of claim and/or statement of claim.

        (I) Any and all underwriting manuals that discuss, relate to, or provide for the type
        of policy purchased from the Defendant, The Prudential Insurance Company of
        America, a corporation, and through which the Plaintiff is seeking benefits.

        (J) Any and all manuals, memorandums, or other internal statements of the
        Defendant, The Prudential Insurance Company of America, a corporation,

Plaintiffs First Set of Requests for Production to Defendant The Prudential Insurance Company of
America, a corporation,
                                                                                              3 of 6
        Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 26 of 63




        interpreting the policy language and exclusions and interpreting the language of
        any and all endorsements of the policy purchased by the Plaintiff from the
        Defendant, The Prudential Insurance Company of America, a corporation. This
        request shall include any such manuals, memorandums, or documents that are
        internal to the Defendant, The Prudential Insurance Company of America, a
        corporation, but which were provided to the Plaintiff and/or the Plaintiffs Employer
        as a part of the marketing, sale, or explanation of benefits under the terms of the
        Long Term Disability Plan.

        (K) Any and all file jackets, folders, daily activity logs, contents of file jackets,
        contents of folders, and/or daily diary logs of the Defendant, The Prudential
        Insurance Company of America, a corporation„ or its employees containing
        written notes, written entries, electronic information, e-mails, photographs, digital
        pictures, digital videos, and/or any other information with respect to the Plaintiff
        and/or the insurance policy purchased from the Defendant, The Prudential
        Insurance Company of America, a corporation„ by the Plaintiff, and/or any claim
        filed on behalf or by the Plaintiff, and/or internal conversations or discussions of
        the Defendant, The Prudential Insurance Company of America, a corporation, or
        its employees with respect to the Plaintiff, the policy insuring long term disability
        benefits for the Plaintiff, or any claim filed by or on behalf of the Plaintiff.

        (L) Any and all internal newsletters or memoranda circulated regularly in the
        disability claims department of the Defendant, The Prudential Insurance Company
        of America, a corporation.

        (M) Any and all external newsletters, insurance industry publications, or
        memoranda circulated regularly in the claims department of the Defendant, The
        Prudential Insurance Company of America, a corporation.

        (N) A complete copy of all medical records, written job description of the job the
        Plaintiff held with The Aegis Technologies Group, Inc., a corporation, occupational
        evaluations, correspondence sent to or received from any healthcare provider,
        and/or any other medical and/or vocational information relating to the Plaintiff and
        in the possession of the Defendant, The Prudential Insurance Company of America,
        a corporation.

        (0) My and all letters, e-mails, correspondence, and/or other documents received
        by the Defendant, The Prudential Insurance Company of America, a corporation,
        from any and all non-examining physicians, vocational experts, rehabilitation
        experts, and/or any other healthcare experts with respect to the Plaintiff.

        (P) Any and all letters, mailgrams, e-mail transmissions, telegrams, and/or other
        correspondence received by or sent by the Defendant, The Prudential Insurance
        Company of America, a corporation, or any employee of the Defendant, The
        Prudential Insurance Company of America, a corporation, with respect to the
        Plaintiff to any person, partnership, corporation, and/or other entity, including other

Plaintiff's First Set of Requests for Production to Defendant The Prudential insurance Company of
America, a corporation,
                                                                                               4 of 6
        Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 27 of 63




        employees of the Defendant, The Prudential Insurance Company of America, a
        corporation,.

        (Q) A complete copy of any and all surveillance videos, digital pictures/images,
        films, tapes of any type, digital tapes, video tapes, CD Rom images, DVD images,
        and/or any other photographic images of the Plaintiff regardless of when taken and
        regardless of by whom taken.

        (R) A resume, or "CV", and a copy of the retainer and/or fee schedule for each
        expert witness which the Defendant, The Prudential Insurance Company of
        America, a corporation„ will offer to testify, or from which the Defendant, The
        Prudential Insurance Company of America, a corporation„ will offer an opinion,
        and/or upon which the Defendant, The Prudential Insurance Company of America,
        a corporation„ has based any decision with respect to the grant or denial of long
        term disability benefits to the Plaintiff.

        (S) Each and every document, books, treatise, electronic data, statement, interview,
        and/or other document which the Defendant, The Prudential Insurance Company
        of America, a corporation, used to make any decision with respect to the grant or
        denial of long term disability benefits to the Plaintiff.

        (T) Any and all notices of cancellation, certificates of mailing of such notices of
        cancellation, and postage receipts with respect to such notices of cancellations in
        reference to the long term disability insurance policy issued by the Defendant, The
        Prudential Insurance Company of America, a corporation, and under which the
        Plaintiff is seeking benefits.

        (U) Any and all statements of account and/or other accounting records showing the
        gate and the amount of premiums paid to the Defendant, The Prudential Insurance
        Company of America, a corporation, by or on behalf of the Plaintiff and/or the
        employee benefit plan of the Employer, The Aegis Technologies Group, Inc., a
        corporation„ within the preceding twenty-four [24] months as it relates to the long
        term disability insurance policy issued by the Defendant, The Prudential Insurance
        Company of America, a corporation,., and under which the Plaintiff is seeking
        benefits.

        (V) Any and all advertising and/or promotional materials with respect to the type
        of insurance policy under which the Plaintiff is seeking long term disability benefits
        that have been issued by the Defendant, The Prudential Insurance Company of
        America, a corporation, from the effective date of the policy that provides coverage
        for the Plaintiff or for the past thirty-six months, whichever is longer. This request
        shall include, but not be limited to, booklets, oral advertising recordings, video
        advertising recordings, DVDs, Internet web site promotional/informational
        material, direct mail promotional material, and/or any other document, electronic
        file, newspaper file, mail-out or other material that advertised the type of long term
        disability insurance policy and/or the particular long term disability insurance

Plaintiffs First Set of Requests for Production to Defendant The Prudential Insurance Company of
America, a corporation,
                                                                                              5 of 6
        Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 28 of 63




        policy sold by the Defendant, The Prudential Insurance Company of America, a
        corporation„ and under which the Plaintiff is seeking long term disability benefits.

        (W)Any and all letters, mailgrams, e-mail transmissions, telegrams, memorandums
        of conversations with the Plaintiff's employer, The Aegis Technologies Group,
        Inc., a corporation, or any employee of the Plaintiff's employer, and/or other
        correspondence either sent to and/or received from the Plaintiff's employer, The
        Aegis Technologies Group, Inc., a corporation, in the possession of the Defendant,
        The Prudential Insurance Company of America, a corporation.

         (X) In the event that the Defendant, The Prudential Insurance Company of America,
         a corporation, has delegated the claims decision making to some entity other than
         the Defendant, The Prudential Insurance Company of America, a corporation, a
         complete copy any and all contracts between the Defendant, The Prudential
       , Insurance Company of America, a corporation, and the entity to whom the claims
         decision making duties under the policy were delegated.


        That the above described documents shall be produced at the office of the Attorney for the

Plaintiff located at: Suite A, 2004 Poole Drive, Huntsville, Alabama 35810 at 9 o'clock a.m. on

.the forty-fifth (45th) day following the service of the Summons and Complaint in this matter,

unless such day is a Saturday, Sunday or legal holiday, in. which event the documents shall be

produced the next regular business day at 9 o'clock a.m., for the purpose of permitting the Plaintiff,

by and through his attorney, to inspect and copy such documents.


Date: January 21          ,2019



                                                        Kenneth D. Hampt41: 14 HAM033
                                                                               14--#
                                                        Attorney for Plaintiff
                                                        Suite A, 2004 Poole Drive
                                                        Huntsville, AL 35810
                                                        Telephone: 256-859-8900
                                                        Fax: 256-859-8853
                                                        e-mail: kennethdhampton@bellsouth.net




Plaintiff's First Set of Requests for Production to Defendant The Prudential Insurance Company of
America, a corporation,                                                                   •
                                                                                               6 of 6
            Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 29 of 63


                                       AlaFile E-Notice




                                                                         47-CV-2019-900138.00


To: KENNETH D HAMPTON
    kenhampton@bellsouth.net




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                      The following discovery was FILED on 1/21/2019 4:44:39 PM




     Notice Date:    1/21/2019 4:44:39 PM




                                                                               DEBRA KIZER
                                                                      CIRCUIT COURT CLERK
                                                                  MADISON COUNTY, ALABAMA
                                                                  MADISON COUNTY, ALABAMA
                                                                     100 NORTHSIDE SQUARE
                                                                       HUNTSVILLE, AL, 35801

                                                                                  256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 30 of 63


                                      AlaFile E-Notice




                                                                        47-CV-2019-900138.00


To: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA (PRO SE)
    CT CORPORATION SYSTEM
    2 N JACKSON ST. SUITE 605
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                     The following discovery was FILED on 1/21/2019 4:44:39 PM




    Notice Date:    1/21/2019 4:44:39 PM




                                                                              DEBRA KIZER
                                                                     CIRCUIT COURT CLERK
                                                                 MADISON COUNTY, ALABAMA
                                                                 MADISON COUNTY, ALABAMA
                                                                    100 NORTHSIDE SQUARE
                                                                      HUNTSVILLE, AL, 35801

                                                                                 256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 31 of 63


                                      AlaFile E-Notice




                                                                        47-CV-2019-900138.00


To: THE AEGIS TECHNOLOGIES GROUP INC, (PRO SE)
    ATTN: HUMAN RESOURCES DEP
    410 JAN DAVIS DRIVE
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                     The following discovery was FILED on 1/21/2019 4:44:39 PM




    Notice Date:    1/21/2019 4:44:39 PM




                                                                              DEBRA KIZER
                                                                     CIRCUIT COURT CLERK
                                                                 MADISON COUNTY, ALABAMA
                                                                 MADISON COUNTY, ALABAMA
                                                                    100 NORTHSIDE SQUARE
                                                                      HUNTSVILLE, AL, 35801

                                                                                 256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 32 of 63


                                      AlaFile E-Notice




                                                                        47-CV-2019-900138.00


To: INSURANCE PLAN THE AEGIS TECHNOLOGIES GROUP INC SH (PRO SE)
    ATTN: HUMAN RESOURCES DEP
    410 JAN DAVIS DRIVE
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                     The following discovery was FILED on 1/21/2019 4:44:39 PM




    Notice Date:    1/21/2019 4:44:39 PM




                                                                              DEBRA KIZER
                                                                     CIRCUIT COURT CLERK
                                                                 MADISON COUNTY, ALABAMA
                                                                 MADISON COUNTY, ALABAMA
                                                                    100 NORTHSIDE SQUARE
                                                                      HUNTSVILLE, AL, 35801

                                                                                 256-532-3390
                                                                               DOCUMENT 7
                                                                                                                                ELECTRONICALLY FILED
          Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 331/21/2019
                                                                     of 63 4:48 PM
STATE OF ALABAMA             Revised 3/5/08            Case No.   47-CV-2019-900138.00
Unified Judicial System                                                                                                  CIRCUIT COURT OF
47-MADISON                                                        District Court      Circuit Court                  MADISON COUNTY, ALABAMA
                                                                                                             CV201990013800
                                                                                                                        DEBRA KIZER, CLERK
                                                                                               CIVIL MOTION COVER SHEET
MARTIN LAWRENCE HALL V. THE PRUDENTIAL                                             Name of Filing Party:C001 - HALL MARTIN LAWRENCE
INSURANCE COMPANY OF AMERICA ET

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                     Oral Arguments Requested
 KENNETH D HAMPTON
 SUITE A, 2004 POOLE DRIVE
 HUNTSVILLE, AL 35810
Attorney Bar No.: HAM033

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                             Add Party
      Joinder in Other Party's Dispositive Motion                                           Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                     Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                              Compel
      Judgment on the Pleadings ($50.00)                                                    Consolidation
      Motion to Dismiss, or in the Alternative                                              Continue
      SummaryJudgment($50.00)                                                               Deposition
      Renewed Dispositive Motion(Summary                                                    Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                          Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                            Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                            Extension of Time
      Motion to Intervene ($297.00)
                                                                                            In Limine
      Other
                                                                                            Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                            More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                         Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                            Objection of Exemptions Claimed
      Local Court Costs $               0                                                   Pendente Lite
                                                                                            Plaintiff's Motion to Dismiss
                                                                                            Preliminary Injunction
                                                                                            Protective Order
                                                                                            Quash
                                                                                            Release from Stay of Execution
                                                                                            Sanctions
                                                                                            Sever
                                                                                            Special Practice in Alabama
                                                                                            Stay
                                                                                            Strike
                                                                                            Supplement to Pending Motion
                                                                                            Vacate or Modify
                                                                                            Withdraw
                                                                                            Other         Request for Certified Mail Service
                                                                                                          Attorney Initiated
                                                                                         pursuant to Rule ARCP 4(i)(2)(B)(ii)            (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ KENNETH D HAMPTON
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   1/21/2019 4:47:14 PM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
                                                                           DOCUMENT 7
                     Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 34 of 63
**Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                            DOCUMENT 8
                                                                                ELECTRONICALLY FILED
       Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 351/21/2019
                                                                  of 63 4:48 PM
                                                                                 47-CV-2019-900138.00
                                                                                 CIRCUIT COURT OF
                                                                             MADISON COUNTY, ALABAMA
                                                                                DEBRA KIZER, CLERK
                 IN THE CIRCUIT COURT FOR THE TWENTY-THIRD
                JUDICIAL CIRCUIT OF MADISON COUNTY, ALABAMA


MARTIN LAWRENCE HALL,                               )
                                                     )
                              Plaintiff,             )
                                                    )
Vs.                                                  ) Civil Action: 47-CV-2019-900138
                                                    )
THE PRUDENTIAL INSURANCE COMPANY                     )
OF AMERICA, a corporation, THE AEGIS                )
TECHNOLIGIES GROUP, INC., SHORT AND                 )
LONG TERM DISABILITY INSUANCE PLAN,                an)
Employee Welfare Benefit Plan, and THE AEGIS        )
TECHNOLOGIES GROUP, INC, a corporation,             )
                                                    )
                              Defendants.           )

                 Plaintiff Requests Certified Mail Service on the Defendants

        Comes now the Plaintiff pursuant to Alabama Rule of Civil Procedure 4 and Alabama Rule
of Civil Procedure 4(i)(2)(B)(ii) permitting attorney initiated service and requests that certified
mail service of the Summons and Complaint in this matter be made on the Defendants, return
receipt requested, by serving the Defendant as follows using attorney initiated service:

[1] The Prudential Insurance Company of America, CT Corporation System, Registered Agent, 2
North Jackson Street, Suite 605, Montgomery, Al 36104

[2] The Aegis Technologies Group, Inc., Short and Long Term Disability Insurance Plan, The
Aegis Technologies Group, Inc., Designated Plan Agent, Attention: Human Resources
Department, 410 Jan Davis Drive. Huntsville, Al 35806

[3] The Aegis Technologies Group, Inc., Plan Administrator, Attention: Human Resources
Department, 410 Jan Davis Drive, Huntsville, Al 35806

Date: January~' 2019

                                                            Kenneth D. H a m ~
                                                            Attorney for Plaintiff
                                                            Suite A, 2004 Poole Drive
                                                            Huntsville, Alabama 35810
                                                            Telephone: 256-859-8900
                                                            Fax: 256-859-8853
                                                            Email: kenhampton@bellsouth.net
            Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 36 of 63


                                        AlaFile E-Notice




                                                                           47-CV-2019-900138.00
                                                                   Judge: CLAUDE E HUNDLEY III
To: KENNETH D HAMPTON
    kenhampton@bellsouth.net




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                         The following matter was FILED on 1/21/2019 4:48:30 PM

                                    C001 HALL MARTIN LAWRENCE
                    REQUEST FOR CERTIFIED MAIL SERVICE ATTORNEY INITIATED
                                [Filer: HAMPTON KENNETH DEWAYNE]


     Notice Date:     1/21/2019 4:48:30 PM




                                                                                DEBRA KIZER
                                                                       CIRCUIT COURT CLERK
                                                                   MADISON COUNTY, ALABAMA
                                                                   MADISON COUNTY, ALABAMA
                                                                      100 NORTHSIDE SQUARE
                                                                        HUNTSVILLE, AL, 35801

                                                                                   256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 37 of 63


                                       AlaFile E-Notice




                                                                          47-CV-2019-900138.00
                                                                  Judge: CLAUDE E HUNDLEY III
To: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA (PRO SE)
    CT CORPORATION SYSTEM
    2 N JACKSON ST. SUITE 605
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                        The following matter was FILED on 1/21/2019 4:48:30 PM

                                   C001 HALL MARTIN LAWRENCE
                   REQUEST FOR CERTIFIED MAIL SERVICE ATTORNEY INITIATED
                               [Filer: HAMPTON KENNETH DEWAYNE]


    Notice Date:     1/21/2019 4:48:30 PM




                                                                               DEBRA KIZER
                                                                      CIRCUIT COURT CLERK
                                                                  MADISON COUNTY, ALABAMA
                                                                  MADISON COUNTY, ALABAMA
                                                                     100 NORTHSIDE SQUARE
                                                                       HUNTSVILLE, AL, 35801

                                                                                  256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 38 of 63


                                       AlaFile E-Notice




                                                                          47-CV-2019-900138.00
                                                                  Judge: CLAUDE E HUNDLEY III
To: THE AEGIS TECHNOLOGIES GROUP INC, (PRO SE)
    ATTN: HUMAN RESOURCES DEP
    410 JAN DAVIS DRIVE
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                        The following matter was FILED on 1/21/2019 4:48:30 PM

                                   C001 HALL MARTIN LAWRENCE
                   REQUEST FOR CERTIFIED MAIL SERVICE ATTORNEY INITIATED
                               [Filer: HAMPTON KENNETH DEWAYNE]


    Notice Date:     1/21/2019 4:48:30 PM




                                                                               DEBRA KIZER
                                                                      CIRCUIT COURT CLERK
                                                                  MADISON COUNTY, ALABAMA
                                                                  MADISON COUNTY, ALABAMA
                                                                     100 NORTHSIDE SQUARE
                                                                       HUNTSVILLE, AL, 35801

                                                                                  256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 39 of 63


                                       AlaFile E-Notice




                                                                          47-CV-2019-900138.00
                                                                  Judge: CLAUDE E HUNDLEY III
To: INSURANCE PLAN THE AEGIS TECHNOLOGIES GROUP INC SH (PRO SE)
    ATTN: HUMAN RESOURCES DEP
    410 JAN DAVIS DRIVE
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                        The following matter was FILED on 1/21/2019 4:48:30 PM

                                   C001 HALL MARTIN LAWRENCE
                   REQUEST FOR CERTIFIED MAIL SERVICE ATTORNEY INITIATED
                               [Filer: HAMPTON KENNETH DEWAYNE]


    Notice Date:     1/21/2019 4:48:30 PM




                                                                               DEBRA KIZER
                                                                      CIRCUIT COURT CLERK
                                                                  MADISON COUNTY, ALABAMA
                                                                  MADISON COUNTY, ALABAMA
                                                                     100 NORTHSIDE SQUARE
                                                                       HUNTSVILLE, AL, 35801

                                                                                  256-532-3390
                                  DOCUMENT 10
                                                                  ELECTRONICALLY FILED
      Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 401/22/2019
                                                                 of 63 2:31 PM
                                                                  47-CV-2019-900138.00
                                                                  CIRCUIT COURT OF
                                                              MADISON COUNTY, ALABAMA
                                                                 DEBRA KIZER, CLERK
           IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


 HALL MARTIN LAWRENCE,              )
 Plaintiff,                         )
                                    )
 V.                                 ) Case No.:       CV-2019-900138.00
                                    )
 THE    PRUDENTIAL         INSURANCE
                                    )
 COMPANY OF AMERICA,
 THE AEGIS TECHNOLOGIES GROUP
                               )
 INC,,
 INSURANCE   PLAN   THE   AEGIS
                               )
 TECHNOLOGIES GROUP INC SH,
 Defendants.                   )


                                       ORDER


REQUEST FOR CERTIFIED MAIL SERVICE ATTORNEY INITIATED filed by HALL
MARTIN LAWRENCE is hereby GRANTED.


DONE this 22nd day of January, 2019.

                                       /s/ CLAUDE E HUNDLEY III
                                       CIRCUIT JUDGE
            Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 41 of 63


                                         AlaFile E-Notice




                                                                             47-CV-2019-900138.00
                                                                     Judge: CLAUDE E HUNDLEY III
To: HAMPTON KENNETH DEWAYNE
    kenhampton@bellsouth.net




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                   A court action was entered in the above case on 1/22/2019 2:32:06 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           CEH

    Notice Date:     1/22/2019 2:32:06 PM




                                                                                  DEBRA KIZER
                                                                         CIRCUIT COURT CLERK
                                                                     MADISON COUNTY, ALABAMA
                                                                     MADISON COUNTY, ALABAMA
                                                                        100 NORTHSIDE SQUARE
                                                                          HUNTSVILLE, AL, 35801

                                                                                          256-532-3390
            Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 42 of 63


                                         AlaFile E-Notice




                                                                             47-CV-2019-900138.00
                                                                     Judge: CLAUDE E HUNDLEY III
To: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA (PRO SE)
    CT CORPORATION SYSTEM
    2 N JACKSON ST. SUITE 605
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                   A court action was entered in the above case on 1/22/2019 2:32:06 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           CEH

    Notice Date:     1/22/2019 2:32:06 PM




                                                                                  DEBRA KIZER
                                                                         CIRCUIT COURT CLERK
                                                                     MADISON COUNTY, ALABAMA
                                                                     MADISON COUNTY, ALABAMA
                                                                        100 NORTHSIDE SQUARE
                                                                          HUNTSVILLE, AL, 35801

                                                                                          256-532-3390
            Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 43 of 63


                                         AlaFile E-Notice




                                                                             47-CV-2019-900138.00
                                                                     Judge: CLAUDE E HUNDLEY III
To: THE AEGIS TECHNOLOGIES GROUP INC, (PRO SE)
    ATTN: HUMAN RESOURCES DEP
    410 JAN DAVIS DRIVE
    HUNTSVILLE, AL, 35806-0000




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                   A court action was entered in the above case on 1/22/2019 2:32:06 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           CEH

    Notice Date:     1/22/2019 2:32:06 PM




                                                                                  DEBRA KIZER
                                                                         CIRCUIT COURT CLERK
                                                                     MADISON COUNTY, ALABAMA
                                                                     MADISON COUNTY, ALABAMA
                                                                        100 NORTHSIDE SQUARE
                                                                          HUNTSVILLE, AL, 35801

                                                                                          256-532-3390
            Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 44 of 63


                                         AlaFile E-Notice




                                                                             47-CV-2019-900138.00
                                                                     Judge: CLAUDE E HUNDLEY III
To: INSURANCE PLAN THE AEGIS TECHNOLOGIES GROUP INC SH (PRO SE)
    ATTN: HUMAN RESOURCES DEP
    410 JAN DAVIS DRIVE
    HUNTSVILLE, AL, 35806-0000




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

                   A court action was entered in the above case on 1/22/2019 2:32:06 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           CEH

    Notice Date:     1/22/2019 2:32:06 PM




                                                                                  DEBRA KIZER
                                                                         CIRCUIT COURT CLERK
                                                                     MADISON COUNTY, ALABAMA
                                                                     MADISON COUNTY, ALABAMA
                                                                        100 NORTHSIDE SQUARE
                                                                          HUNTSVILLE, AL, 35801

                                                                                          256-532-3390
                                            DOCUMENT 12
                                                                                 ELECTRONICALLY FILED
       Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 451/23/2019
                                                                   of 63 11:14 AM
                                                                                  47-CV-2019-900138.00
                                                                                  CIRCUIT COURT OF
                                                                              MADISON COUNTY, ALABAMA
                                                                                 DEBRA KIZER, CLERK
                 IN THE CIRCUIT COURT FOR THE TWENTY-THIRD
                JUDICIAL CIRCUIT OF MADISON COUNTY, ALABAMA

MARTIN LAWRENCE HALL,                                 )
                                                      )
                               Plaintiff,             )
                                                      )
Vs.                                                   ) Civil Action: 47-CV-2019-900138
                                                      )
THE PRUDENTIAL INSURANCE COMP ANY                     )
OF AMERICA, a corporation, THE AEGIS 1       )
TECHNOLIGIES GROUP, INC., SHORT AND          )
LONG TERM DISABILITY INSUANCE PLAN, an)
Employee Welfare Benefit Plan, and THE AEGIS )
TECHNOLOGIES GROUP, INC, a corporation,      )
                                             )
                           Defendants.       )

                   Affidavit of Certified Mailing of Process and Complaint

       Comes now the attorney for the Plaintiff pursuant to Alabama Rule of Civil Procedure

4(i)(2)(B)(ii) and after first being given an affirmation to speak the truth does depose and state:

       I, Kenneth D . Hampton, did on January        AS , 2019    initiate certified mail service by

placing a filed copy of the Summons and Complaint, issued by the Clerk of the below designated

Court on January   A'3    , 2019, together with Plaintiff's   Request for Production to Defendant

The Prudential Insurance Company of America in the United States mail, certified mail with

return receipt, copies of the return receipts being attached hereto, and with postage prepaid to the

following persons, corporations, governmental entities, or other entities:

Entity Served                                                 Certified Mail Number

[ 1] The Prudential Insurance Company of America,             7011 2970 0000 4991 4091
CT Corporation System, Registered Agent,
2 North Jackson Street, Suite 605,
Montgomery, Al 3 6104




                                                                                             Page 11
                                            DOCUMENT 12
       Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 46 of 63




[2] The Aegis Technologies Group, Inc. , Short and                  7011 2970 0000 4991 4107
Long Term Disability Insurance Plan,
The Aegis Technologies Group, Inc., Designated Plan Agent,
Attention: Human Resources Department,
410 Jan Davis Drive. Huntsville, Al 35806

[3] The Aegis Technologies Group, Inc., Plan Administrator,         7011 2970 0000 4991 4084
Attention: Human Resources Department,
410 Jan Davis Drive,
Huntsville, Al 35806



        I have further caused the originals of the return receipts to be returned to the Circuit

Court Clerk of Madison County, Alabama whose address is: Circuit Court Clerk, Civil, Madison

County Courthouse, 100 North Side Square, Huntsville, Alabama, 35801-4280 with the return

receipts showing the following case number: 47-CV-2019-900138. I have personal knowledge of

the facts stated in this affidavit and they are true and correct.



Date: January _;3_, 2019


                                               ~(&am~
                                                Attorney For Plaintiff
                                                Suite A
                                                2004 Poole Drive
                                                Huntsville, Al 35810
                                                Telephone: 256-859-8900
                                                Fax: 256-859-8853
                                                E-Mail :kenhampton@bellsouth.net



State of Alabama)
County of Madison)

                                            Notary Public

       Before me personally appeared the above and foregoing Kenneth D. Hampton, Attorney,
and after first making himself known to me, after first being given an affirmation to speak the


                                                                                        Page [ 2
                                        DOCUMENT 12
      Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 47 of 63




truth, he did in my presence, attest and affirm the above and forego ing Affidavit of Certified
Mailing of Process and Complaint on this the f$ .--A day of January, 2019.




My Commission Expires on:    J.ti.J.A.,~ S                  , 20 ~




                                                                                       Page 13
                                                                                               DOCUMENT 12
                Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 48 of 63
                SENDER: COMPLETE THIS SECTION                                                                       COMPLETE THIS SECTION ON DELIVERY

        I       •
              Complete items 1, 2, and 3.                                                                           A. Signature
        I       •
              Print your name and address on the reverse                                                            X·                                                                    D Agent ·
        I     so that we can return the card to you.                                                                                                                                     D Addressee I
        I • Attach this card to the back of the mailpiece,                                                          B. Received by (Printed Name)                                le.    Date of Delivery :,
        I     or on the front if space permits.
        1- - - - - - - - - ' - - - ' - - - - - - - - - - - - 1
           1. Article Addressed to:                                                                               D. Is delivery address different from item 1? D Yes
        : ~ - - - - - - - ' - - - - - - - - - - - -~                                                             - - -- ~er delivery address below:               No                      •
                The Aegis Technologies Group, Inc.
        1
        I       Short and Long Term Disability Insurance Plan
        I       The Aegis Technologies Group, Inc., Designated Plan Agent
        I       Attention: Human Resources Department
        I       410 Jan Davis Drive. Huntsville, Al 35806
        I

        i
        I
                         II   IIII IIIIII IIII IIII II II II II II 111111111111111
                               9590 9402 4221 8121 38~9 28
                                                                                                               §~l[f       i~?ig         Res~cied Delivery
                                                                                                               • CertlfledMallRestrlcteclOellv~
                                                                                                                                                                           • Priority Mall Express® I
                                                                                                                                                                           • Registered Mall™
                                                                                                                                                                           • .Registered
                                                                                                                                                                              Delivery
                                                                                                                                                                                                      I
                                                                                                                                                                                         Mall Res~ctedl
                                                                                                                                                                           • Return Receipt for       I
        I                                                                                                      •    ~oo~~                                                     Merchandise             I
               ...-;,,-,o-.l\-h-,m
        _:_:!_A_                 -b_o_r--,m--,,.-n-s-,-t,,-,-,-,rn-m-s.,-11=11,--·c=e-:.-,-1=a-,-b~e;.n':_-:_-:_-:_-:_-:_-:_-1 0 Collect on Delivery Restricted Delivery   • Signature Confirmation™
        I           7                                                                     ·                    0 Insured Mall                                              • Signature Confirmation I
        I               D11 2 9 7 0 DDDD 4 9 91 41 0 7                                                         • Insured Mall Restricted Delivery                               Restrlcied Delivery          I
                                                                                                                 (over$500)
       . 1 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                                                                Domestic Return Receipt




                SENDER: COMPLETE THIS SECTION                                                                          COMPLETE THIS SECTION ON DELIVERY

            I       •
                   Complete items .1, 2, and.3.                                            A. Signature
            1•     Print YoUr name and address on the reverse                              X                                             D Agent                                                                 l
          :        so that we can return the card to you.
          I • Attach this card to the back of the mailpiece,
                   or on the front if space permits•
                                                                                           B. Received by (Printed Name)
                                                                                                                                         D Addressee
                                                                                                                                     C. Date of Delivery                            I                            .
                                                                                                                                                                                                                 !I
          1
        . I _1::•_:A_:_-:
                      rtic:::l:::
                              e:.: dd:::r:::es:c:,sc:::e:::d.::to:.::_ _ _ _ _ __ __ _ _~~ D. Is delivery address different from item 1? D Yes
                                  A:::                                                                                                                                                                           I
          I                                                                                   If YES, enter delivery address below:          No                                            •                     I
            1
              The Aegis Technologies Group, Inc.                                                                                                                                                                 1

            I Plan Administrator                                                                                                                                                                             ,I
            : Attention: Human Resources Department                                                                                                                                                           :
            1 410 Jan Davis Drive                                                                                                                                                                                I


            I Huntsville, Al 35806
                                                                3. Service Type                                                                                                • Priority Mail Express®
                                                                • Adult Signature                                                                                              D Registered Mall™
            i                 II
                  111111111111111111111~ 1111111111111111111111 • Adult Signature Restrlcied Delivery
                                                                                                 Ill Certified Mall®
                                                                                                                                                                               • Re!)istered Mail Restricted I
                                                                                                                                                                                  Delivery
            I          9590 9402 4221 8121 3859 11                                               • Certified Mall R~cied Delivery                                              • Return  Receipt.for         I
                                                                                                 • Colleci on Delivery                                                            Merchandise                l
                                                                  rv:-~-1c:e:1a:b:en::: :::::=-1 • Collecton Delivery Restricted Delivery
            ._?_A_r+_;,,-,..-l\1-11ro-be_r_m_,,_a_s_fe_t_fn-om_s_e~                                                                                                            • ·Signature Confirmation™ ;1
                                                                                                                   .Q Insured Mall                                             • Signature Confirmation
            I           7 011 2970 0000 4991 4084                                                                  •   lnsuredMallRestrlctedDellvery                             Restricied Delivery
            I                      .                                                                                   (over $500
I
I_._        j PS Form                      3811, July 2015 PSN 7530-02-000-9053                                                                                            Domestic.Return Receipt                    ___J

                          I            •     e   •
                                                                               •                                   COMPLETE THIS SECTION ON DELIVERY

            •  Complete items 1, 2, and 3.                   A.                                                        Signature
                                                                                                                                                                                                         1
            •  Print your nam~ and address on the reverse                                                                                                                                D Agent
                                                             X                                                                                                                           D .Addressee I
               so that we can return the card to you.
            • Attach this card to the back of the mailplece,
               or on the front if space permits.
                                                             B.                                                        Received by (Printed Name)                               IC. Date of Delivery     i
            1. Article Addressed to:                         D.                                                        Is delivery address different from item 1? D Yes                                  I
            _ _ _ _ _ _ __ _ _ _ _ __ _ _ _ _ _.u__                                                                    JL:
                                                                                                                       "),lC_<Lenter delivery address below:      O No                                   I
             The Prudential Insurance Company of America
             CT Corporation System, Registered Agent
             2 North Jackson Street, Suite 605
             Montgomery, Al 36104
                                                                                                             3. Service Type                                               •   Priority Mail Express®
                                                                                                               D Adult Signature                                           •   Registered Mail™
                        1111111111111111 IIIII Ill III II II111111111111111                                  •   Adult Signature Restricted Delfvery                       •   Registered Mali Restricted!
            9590 9402 4221 8121 3859 35                                                                            ertilledMall®                                               Delivery                  I
                                                                                                             •   Certified Mall Rll5tricied Delivery                       •   Return Receipt for
                                                                                                               D Collect on Delivery         ·                                 Merchandise             I
           · :Wu.-::::ii-:::::_:,:,:r.r,'.,_::_=_,;;:~:::,:,__;:-_:::...:::....=....z:.,..:=__,-:=;::::===---J • Coiiect on Delivery Restricted Delivery
       o~u.:::i:                                                                                                                                                           •   Signature Confirmation™ j
                                                ,.,_~,.,M                 1,r,1:1-,          1,nc,             n1n~11r'AriM~il                    ·                        •   Signature Confirmation ,
                                                        DOCUMENT 12
          t     Case 5:19-cv-00335-MHH  Document 1-1 Filed 02/26/19 Page 49 of 63
          I              USPS TRACKING#
                                                                                      First-Class Mail·
          I


                                             LI
                                                                                      Postage & Fees Paid
          I                                                                           USPS
          I                                                                           Permit No. G-10
       I
       I
                    111111 1111 I                   I
       I          9590 9402 4221 8121 3859 ~8
       I
      ,I       United States       • Sender: Please print your name, address, and ZIP+4® in this box•
       I       Postal Service
       I                                      Circuit Court Clerk, Civil
       I
       I                                    ' Madison County Courthouse
       I                                      100 North Side Square
       I
       I                                      Huntsville, Alabama, 35801-4280
       I                                      Civil Action: 47-CV-2019-900138
       I
       I
       I
       I
       I
       I
       I
       I
          '


      I                    USPS TRAC~G #
      I                                                                               First-Class Mail
      I                                        1                                      Postage & Fees Paid
      I                                                                               USPS
      I                                                                               Permii No. G-10
      I             111111 1111 I 11
      I
      I          9590 9402 4221 8i21 3859 11
      I
      I        United States      • Sender: Please print your name, address, and ZIP+4® in this box•
      I        Postal Service
      I                                    Circuit Court Clerk, Civil
      I
      I                                    Madison County Courthouse
      I                                    100 North Side Square
      I                                    Huntsville, Alabama, 35801-4280
      I
      I                                    Civil Action: 47-CV-2019-900138
      I
      I
      I
      I
      I
      I
      I
      I




 I
 I
                          USPS TRACKING#                                                                    II
                                                                                     First-Class Mail



                                        I I
 I                                                                                   Postage & Fees Paid    I
 I                                                                                   USPS                   I,
 I                                                                                   Permit No. G-10        I:
 I                111111 1111                                                                               I
 I                                                                                                          I
 I              9590 9402 4221 8121 3859 35                                                                 I
 I                                                                                                          I
 I            United States      • Sender: Please print your name, address, and ZIP+4® in this box•         I,
 I            Postal Service                                                                                I
 I                                         Circuit Court Clerk, Civil                                       I
 I                                         Madison County Courthouse                                        I
 I                                                                                                          I
 I                                         100 North Side Square                                            I
 I                                         Huntsville, Alabama, 35801-4280                                  I
· 1                                                                                                         I
 I                                         Civil Action: 47-CV-2019-900138                                  I.
 I                                                                                                          I
 I                                                                                                          I
 I                                                                                                          I
 I                                                                                                          I
 I                                                                                                          I
 I                                                                                                          I
            Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 50 of 63


                                       AlaFile E-Notice




                                                                  47-CV-2019-900138.00


To: KENNETH D HAMPTON
    kenhampton@bellsouth.net




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

            The following AFFIDAVIT OF CERTIFIED MAILING OF PROCESS AND COMPLAINT
                                  was FILED on 1/23/2019 11:14:35 AM




     Notice Date:    1/23/2019 11:14:35 AM




                                                                         DEBRA KIZER
                                                                CIRCUIT COURT CLERK
                                                            MADISON COUNTY, ALABAMA
                                                            MADISON COUNTY, ALABAMA
                                                               100 NORTHSIDE SQUARE
                                                                 HUNTSVILLE, AL, 35801

                                                                          256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 51 of 63


                                      AlaFile E-Notice




                                                                 47-CV-2019-900138.00


To: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA (PRO SE)
    CT CORPORATION SYSTEM
    2 N JACKSON ST. SUITE 605
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

           The following AFFIDAVIT OF CERTIFIED MAILING OF PROCESS AND COMPLAINT
                                 was FILED on 1/23/2019 11:14:35 AM




    Notice Date:    1/23/2019 11:14:35 AM




                                                                        DEBRA KIZER
                                                               CIRCUIT COURT CLERK
                                                           MADISON COUNTY, ALABAMA
                                                           MADISON COUNTY, ALABAMA
                                                              100 NORTHSIDE SQUARE
                                                                HUNTSVILLE, AL, 35801

                                                                         256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 52 of 63


                                      AlaFile E-Notice




                                                                 47-CV-2019-900138.00


To: THE AEGIS TECHNOLOGIES GROUP INC, (PRO SE)
    ATTN: HUMAN RESOURCES DEP
    410 JAN DAVIS DRIVE
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

           The following AFFIDAVIT OF CERTIFIED MAILING OF PROCESS AND COMPLAINT
                                 was FILED on 1/23/2019 11:14:35 AM




    Notice Date:    1/23/2019 11:14:35 AM




                                                                        DEBRA KIZER
                                                               CIRCUIT COURT CLERK
                                                           MADISON COUNTY, ALABAMA
                                                           MADISON COUNTY, ALABAMA
                                                              100 NORTHSIDE SQUARE
                                                                HUNTSVILLE, AL, 35801

                                                                         256-532-3390
           Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 53 of 63


                                      AlaFile E-Notice




                                                                 47-CV-2019-900138.00


To: INSURANCE PLAN THE AEGIS TECHNOLOGIES GROUP INC SH (PRO SE)
    ATTN: HUMAN RESOURCES DEP
    410 JAN DAVIS DRIVE
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

           The following AFFIDAVIT OF CERTIFIED MAILING OF PROCESS AND COMPLAINT
                                 was FILED on 1/23/2019 11:14:35 AM




    Notice Date:    1/23/2019 11:14:35 AM




                                                                        DEBRA KIZER
                                                               CIRCUIT COURT CLERK
                                                           MADISON COUNTY, ALABAMA
                                                           MADISON COUNTY, ALABAMA
                                                              100 NORTHSIDE SQUARE
                                                                HUNTSVILLE, AL, 35801

                                                                         256-532-3390
            Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 54 of 63


                                       AlaFile E-Notice




                                                                  47-CV-2019-900138.00


To: KENNETH D HAMPTON
    kenhampton@bellsouth.net




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

      MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                 47-CV-2019-900138.00

            The following AFFIDAVIT OF CERTIFIED MAILING OF PROCESS AND COMPLAINT
                                  was FILED on 1/23/2019 11:14:35 AM




     Notice Date:    1/23/2019 11:14:35 AM




                                                                         DEBRA KIZER
                                                                CIRCUIT COURT CLERK
                                                            MADISON COUNTY, ALABAMA
                                                            MADISON COUNTY, ALABAMA
                                                               100 NORTHSIDE SQUARE
                                                                 HUNTSVILLE, AL, 35801

                                                                          256-532-3390
                          DOCUMENT 14
Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 55 of 63
                          DOCUMENT 14
Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 56 of 63
         Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 57 of 63


                                 AlaFile E-Notice




                                                                      47-CV-2019-900138.00
                                                             Judge: CLAUDE E HUNDLEY III
To: HAMPTON KENNETH DEWAYNE
    kenhampton@bellsouth.net




                       NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

     MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                47-CV-2019-900138.00

                       The following matter was served on 1/28/2019

                      D002 THE AEGIS TECHNOLOGIES GROUP INC,
                                    Corresponding To
                                    CERTIFIED MAIL




                                                                          DEBRA KIZER
                                                                 CIRCUIT COURT CLERK
                                                             MADISON COUNTY, ALABAMA
                                                             MADISON COUNTY, ALABAMA
                                                                100 NORTHSIDE SQUARE
                                                                  HUNTSVILLE, AL, 35801

                                                                              256-532-3390
                          DOCUMENT 16
Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 58 of 63
                          DOCUMENT 16
Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 59 of 63
         Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 60 of 63


                                 AlaFile E-Notice




                                                                      47-CV-2019-900138.00
                                                             Judge: CLAUDE E HUNDLEY III
To: HAMPTON KENNETH DEWAYNE
    kenhampton@bellsouth.net




                       NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

     MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                47-CV-2019-900138.00

                       The following matter was served on 1/28/2019

              D003 INSURANCE PLAN THE AEGIS TECHNOLOGIES GROUP INC SH
                                    Corresponding To
                                    CERTIFIED MAIL




                                                                          DEBRA KIZER
                                                                 CIRCUIT COURT CLERK
                                                             MADISON COUNTY, ALABAMA
                                                             MADISON COUNTY, ALABAMA
                                                                100 NORTHSIDE SQUARE
                                                                  HUNTSVILLE, AL, 35801

                                                                              256-532-3390
                          DOCUMENT 18
Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 61 of 63
                          DOCUMENT 18
Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 62 of 63
         Case 5:19-cv-00335-MHH Document 1-1 Filed 02/26/19 Page 63 of 63


                                 AlaFile E-Notice




                                                                      47-CV-2019-900138.00
                                                             Judge: CLAUDE E HUNDLEY III
To: HAMPTON KENNETH DEWAYNE
    kenhampton@bellsouth.net




                       NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

     MARTIN LAWRENCE HALL V. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ET
                                47-CV-2019-900138.00

                       The following matter was served on 1/28/2019

                 D001 THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
                                    Corresponding To
                                    CERTIFIED MAIL




                                                                          DEBRA KIZER
                                                                 CIRCUIT COURT CLERK
                                                             MADISON COUNTY, ALABAMA
                                                             MADISON COUNTY, ALABAMA
                                                                100 NORTHSIDE SQUARE
                                                                  HUNTSVILLE, AL, 35801

                                                                              256-532-3390
